ADMENDED AND RESTATED PROGRAM MANAGEMENT AGREEMENT

 

THIS AGREEMENT, made effective as of the 1st day of January, 2009, by and
between American Safety Insurance Services, Inc., a Georgia corporation
(hereinafter referred to as the "Program Manager"), having its principal office
in Atlanta, Georgia, and American Safety Risk Retention Group, a Vermont
corporation hereinafter referred to as the “Company”), having its principal
office in Atlanta, Georgia.

 

WITNESSETH:

 

WHEREAS, the Program Manager and the Company have entered into a Program
Management Agreement dated January 1, 1997 and amended January 1, 2000;

 

WHEREAS, the Program Manager and the Company desire to amend and restate the
Program Management Agreement in its entirety;

 

WHEREAS, the Program Manager and the Company agree that this amended and
restated Program Management Agreement will replace all previous contracts and
agreements, whether oral or written;

 

NOW THEREFORE, in consideration of their respective promises and covenants
hereinafter contained, the Program Manager and the Company agree as follows:

 

A.

Program Management Authority Granted

 

The Program Manager is authorized to solicit and accept applications for
insurance and/or reinsurance and to bind, execute and administer the contracts
of insurance and/or reinsurance on behalf of the Company, subject to the program
administration rules and procedures of the Company as they may be prescribed and
communicated in writing from time to time by the Company to the Program Manager.
The Program Manager shall not be held responsible or liable for any losses or
errors or omissions arising out of insurance or reinsurance binders, contracts
or certificates issued or bound in accordance with such rules and procedures of
the Company.

If the Company fails to deliver to the Program Manager written program
administration rules and procedures sufficient for the Program Manager to carry
out its duties under this Agreement, the Program Manager may take its own
prudent actions, consistent with the Company’s prior instructions to the Program
Manager, in administering the affairs of the Company, and the Program Manager
shall not he held liable for any losses, errors or omissions arising out of such
prudent actions,

B.

Duties of the Program Manager

The Program Manager shall provide the following services:

1.

Business Development Services, including:

 

 


--------------------------------------------------------------------------------



 

 

 

(a)

solicitation of applications of insurance and/or reinsurance, in accordance with
the rules and procedures of the Company and in compliance with all applicable
state insurance laws and regulations;

 

(b)

development and implementation, in cooperation with the Company, of appropriate
sales promotional materials and activities, including brochures and advertising;
and

 

(c)

participation in trade association conventions and presentation of speeches to
appropriate audiences.

2.

Program Administration Services, including:

 

(a)

acceptance and processing of applications for insurance and/or reinsurance;

 

(b)

issuance in the name of the Company, and countersigning where required, of
insurance or reinsurance binders, contracts and certificates;

 

(c)

billing and collection (exclusive of legal actions) of all premiums due to the
Company on insurance or reinsurance binders, contracts and certificates and
payment of such premiums, due to other parties by the Company;

 

(d)

Payment of producing agent commissions to licensed insurance agents and brokers;

 

(e)

issuance in the name of the Company of notices of cancellation of insurance or
reinsurance binders, contracts and certificates; and

all in accordance with the written program administration rules and procedures
of the Company and the terms of this Agreement.

AU premiums received by the Program Manager on behalf of the Company net of
fees, commissions or other deductions authorized hereunder, shall be remitted to
the Company along with a written statement summarizing such premiums and
deductions within thirty days of the end of each month.

In addition, the Program Manger shall provide to the Company monthly reports
summarizing its activities on behalf of the Company under this Agreement

 

3.

Underwriting Related Services, including:

 

(a)

reviewing with the Company the risk profiles of all entities applying for
insurance or reinsurance coverage;

 

 


--------------------------------------------------------------------------------



 

 

 

(b)

advising the Company regarding acceptability of risks and appropriate terms and
conditions under which coverage shall be offered;

 

(c)

reviewing with the Company all insureds on an annual basis and recommending to
the Company appropriate renewal terms and conditions of coverages for each
insured; and

 

(d)

advising the Company regarding its policy forms, terms, conditions of coverage
and premium rates and assisting in the implementation of same.

4.

Claims Administration Services, including:

 

(a)

receiving first reports of all claims and transmitting such reports to the
persons and organizations designated by the Company to manage and adjust claims
on behalf of the Company.

5.

Consulting Services, including:

 

(a)

advising on a periodic basis regarding insurance or reinsurance industry customs
and practices and conveying results or summaries of insurance or coinsurance
surveys, research and computations, as may be requested by the Company;

 

(b)

periodically evaluating and reporting on the potential utilization of the
Company for additional lines of insurance;

 

(c)

periodically evaluating and reporting on the possible uses of other reinsurance
arrangements by the Company; and

 

(d)

assisting in the preparation for and attending the meetings of the Company’s
shareholders, directors, officers and committees.

6.

The Program Manager will provide reinsurance services and premium audit
services.

7.

The Program Manager will not provide any claims adjusting, accounting,
financial, legal services, or investment advice under this Agreement and the
Company shall have sole responsibility for obtaining these services and advice
at its own expense as it deems advisable. However, the Program Manager shall
timely advise the Company of the need for the foregoing services, and the
Program Manager shall monitor the status and results of such services.

8.

Other than as expressly authorized hereunder, the Program Manager shall have no
power to enter into any contract, including any insurance or reinsurance
contract, on behalf of the Company unless specifically authorized by the Company
to do so.

 

 


--------------------------------------------------------------------------------



 

 

C.

Duties of the Company

The Company shall:

1.

pay to the Program Manager the compensation set forth in Section D of this
Agreement;

2.

comply with any reasonable request for instructions which the Program Manager
may make in order for the Program Manager to perform its duties efficiently
under this Agreement;

3.

deliver to the Program Manager the written rules and procedures specified in
Sections A, BL (a), and B2 of this Agreement, subject to the provisions of
Section A herein above;

4.

provide or arrange to provide the services specified in this Agreement as being
provided by entities other than Program Manager.

D.

Termination

1.

The Company may, at its option, terminate this Agreement without liability in
the event the Program Manager shall fail or refuse to perform an obligation
imposed upon it under the terms of this Agreement or shall, through negligence,
willful misconduct or breach of duty, do any act or thing in connection with the
performance of its duties under this Agreement that results in loss or liability
to the Company. To such event, the Company shall furnish written notice of
default to the Program Manager, specifying in such notice the default giving
rise to the right to terminate, and, upon the failure or refusal of the Program
Manager to cure such default or reimburse the Company for such loss on or before
45 days after such notice, this Agreement shall terminate. This provision shall
in no way limit the remedies of the non-defaulting party to seek any and all
appropriate legal or equitable relief.

2.

The Program Manager may, at its option, terminate this Agreement without
liability in the event the Company shall fail or refuse to perform a material
obligation imposed on it under the terms of this Agreement or shall, through
negligence, willful misconduct or breach of duty, do any act or thing on
connection with the performance of its duties under this Agreement that results
in loss to or liability of the Program Manager. In such event, the Program
Manager shall furnish written notice of default to the Company, specifying in
such notice the breach giving rise to the right to terminate, and, upon the
failure or refusal or the Company to cure such default or reimburse the Program
Manager for such loss on or before 45 days after such notice, this Agreement
shall terminate. This provision shall in no way limit the remedies of the
non-defaulting party to seek any and all appropriate legal or equitable relief.

 

 


--------------------------------------------------------------------------------



 

 

3.

Either party may, at its option, terminate this Agreement at any time without
liability if the other party becomes insolvent or bankrupt or admits, in
writing, its inability to pay its debts as they become due or makes an
assignment for the benefit of creditors or applies for or consents to the
appointment of a trustee or receiver for the major part of its property or if
bankruptcy, reorganization, rearrangement, insolvency or liquidation proceedings
or other proceedings for relief under any law of debtors are instituted by or
against such other party, and if so instituted, are consented to or not
contested within 60 days after the commencement of such proceedings,

4.

Termination of this Agreement shall not relieve any party hereto of its
liability for the performance of obligations imposed upon such party during the
effective period of this Agreement if such obligations have not been performed
or completed at the time of termination.

E.

Term

1.

The initial term (Initial Term) of this Agreement shall be from January 1,
2009 through December 31, 2009. This Agreement shall continue thereafter for
successive period(s) of one year each, as hereinafter provided, unless
terminated under the provisions of Section D hereof or Section E.2 below.

2.

Anything herein to the contrary notwithstanding, this Agreement in its entirety
shall continue in full force and effect for a one-year period after the
termination of the Initial Term hereof, and for successive one-year periods
thereafter, unless either party shall give written notice to the other on or
before 90 days prior to the end of the Initial Term, or 90 days prior to the end
of the then current renewal term, that it elects to terminate this Agreement.

3.

If neither party exercises its right to terminate under Section D or Section E.2
above, the compensation payable to the Program Manager for successive one-year
periods beyond the Initial Term shall he subject to renegotiation and mutual
agreement by the parties prior to the first day of each successive one-year
period. In the event the parties are unable to agree as to such compensation,
the compensation then in effect will continue during the following term.

F.

Books and Records

The Program Manager shall prepare, keep and maintain, for the duration of this
Agreement and for such period thereafter as the parties shall agree, all books,
records, reports, and statistics produced by it in rendering services to the
Company under this Agreement. The Company shall retain the right of access to
all such books, records, reports and statistics at such times during the term of
this Agreement, and any renewals thereof, as reasonably requested, and after the
termination of this Agreement, as the parties shall determine. All books,
records, reports, statistics, data, computer programs, and information
pertaining to the

 


--------------------------------------------------------------------------------



 

business and affairs of the Company is confidential information, and the
ownership thereof shall at all times be and remain in the Company. The Program
Manager shall not disclose any data or information developed or acquired by it
in the performance of its duties hereunder or the contents of any books,
records, reports or other material pertaining to the business and affairs of the
Company to any person not a party to this Agreement other than American Safety
Insurance Holdings, Ltd. and its subsidiaries and affiliates without the prior
written consent of the Company, unless such disclosure is in the ordinary course
of the Company’s business (e.g., financial information to insurance, corporate
or securities regulators and prospects).

G.

General

1.

The Company shall indemnify the Program Manager for all claims, suits, judgments
and damages arising out of the Program Manager’s good faith efforts to implement
the policies and procedures of the Company, provided, however, such
indemnification shall not arise as a result of any action or failure to act by
the Program Manager through its negligence, willful misconduct or breach of duty
in connection with the performance of its duties under this Agreement.

2.

The Program Manager shall not be held responsible or liable for any losses or
errors or omissions arising out of insurance or reinsurance contracts, binders
or certificates issued in accordance with the rules and procedures of the
Company as communicated to the Program Manager from time to time in writing by
the Company, except as a result of any action or failure to act by the Program
Manager through its negligence, willful misconduct or breach of duty in
connection with the performance of its duties under this Agreement.

3.

The Program Manager agrees to indemnify the Company, or any officer or director
thereof, for all losses, claims, suits, judgments, damages, liabilities or
expenses incurred by the Company, or such officer or director, as a result of
the Program Manager’s failure or refusal to perform any obligation imposed by it
under the terms of this Agreement or as a result of any action or failure to act
by the Program Manager through its negligence, willful misconduct or breath of
duty in connection with the performance of its duties under this Agreement.

4.

In performing the services pursuant to this Agreement, the Program Manager shall
be acting as an independent contractor and shall not be deemed to be an agent or
employee of the Company for any purposes.

5.

It is expressly understood that all premiums collected by the Program Manager
are trust funds and that such premiums shall be held for the Company by the
Program Manager in accordance with applicable provisions of Georgia law and if
applicable, the laws of other states, until delivered to the Company in
accordance with rules and procedures from time to time agreed to by the Company
and the Program Manager. The Program Manager shall not be held liable by the
Company

 


--------------------------------------------------------------------------------



 

for any premiums which it is unable to collect, after reasonable effort to do so
under this Agreement, on any binders, contracts or certificates of insurance or
reinsurance issued by the Program Manager in accordance with the rules and
procedures of the Company.

6.

This Agreement may not be assigned in whole or in part by either party hereto
without the prior written consent of the other party; provided, however, that
the Program Manager may fulfill its obligations under this Agreement by
assigning responsibilities to affiliated or commonly controlled entities or by
subcontracting for various services with third parties to the extent the Program
Manager deems advisable and prudent upon prior written approval of the Company,
which approval shall not be unreasonably withheld.

7.

This Agreement constitutes the entire agreement between the Program Manager and
the Company, and it cannot be altered or amended except in writing, signed by an
authorized representative of each of the parties.

8.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Georgia.

9.

This Agreement is binding upon and shall inure to the benefit of the parties
hereto, their respective successors and assigns.

I.

Notice

Any notice or communication required or permitted to be given between the
parties hereto pursuant to this Agreement shall be in writing and shall be
personally delivered or mailed by first-class or certified mail, postage prepaid
or by any other reasonable method of delivery. Notices shall be addressed as
follows:

 


--------------------------------------------------------------------------------



 

 

To the Program Manager:

American Safety Insurance Services, Inc.

100 Galleria Parkway SE, STE. 700

Atlanta, GA 30339

Attention: Joe Scollo

To the Company:

American Safety Risk Retention Group

100 Galleria Parkway SE, STE. 700

Atlanta, GA 30339

Attention: William Tepe

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

Program Manager

 

American Safety Insurance Services, Inc.

By:                                                        

Title:                                                      

Date:                                                      

 

Company

 

American Safety Risk Retention Group

By:                                                        

Title:                                                      

Date:                                                      

 

 

 

 

 

 